Unlawfully selling intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
A plea of guilty was entered. A jury was waived and the case tried before the court.
The evidence shows that the witness Williams purchased a pint of whisky from the appellant and paid him a dollar therefor, which fact was not controverted.
There are no bills of exception in the record. No error or irregularity has been perceived which would warrant a reversal or require discussion.
The judgment is affirmed.
Affirmed.